DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 November 2020 has been entered.
 
Status of the Claims
Claims 1-2, 6, 8-9, 12, 18-20, 22-23, 26-28, 32 and 34-35 are pending in the present application.
It is noted that clethodim is the common name for ((±)-2-[(E)-1-[(E)-3-chloroallyloxyimino]propyl]-5-[2-(ethylthio)propyl]-3-hydroxycyclohex-2-enone, which is recited in instant claim 1.  The examiner will refer to the compound as clethodim in this Office action.

Response to Arguments
The rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment to cancel said claim.

Applicant’s arguments, see pg. 6-8, filed 13 November 2020, with respect to the rejection of claims 1-2, 6, 8, 12, 18-20, 22-23, 26-28, 32 and 34-35 under 35 U.S.C. 102(a)(1) and 103 in view of Karczewski et al. (WO 2007/050090 A1), have been fully considered and are persuasive.  The rejection is hereby withdrawn in view of the amendment to exclude an epoxidized oil fatty acid, an epoxidized ester of a fatty acid, and an ethoxylated fatty acid.  Karczewski et al. disclose compositions comprising an ethoxylated fatty acid.
However, upon further consideration, a new ground of rejection is made in view of Hazen et al. (US 5,084,087).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8-9, 12, 18, 20, 22-23, 26-28, 32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hazen et al. (US 5,084,087).
Instant claim 1 is drawn to a composition comprising:
a) clethodim or an agriculturally acceptable salt thereof; 
b) an alcohol ethoxylate and/or a tristyrylphenol ethoxylate; and 
c) aliphatic hydrocarbons, aromatic hydrocarbons, and/or alkyl esters; 
wherein the composition is free of an epoxidized oil fatty acid, an epoxidized ester of fatty acid, and an ethoxylated fatty acid, and 
less than 5% of the clethodim or agriculturally acceptable salt thereof in the composition degrades when the composition is stored at 54 ºC for 2 weeks.
Hazen et al. teach that certain crop oil concentrates enhance the activity of cyclohexanone herbicides over and above the efficacy obtained with many other, commercial adjuvants, and yet may be formulated into freeze-thaw stable, self-
Hazen et al. teach a ready-to-dilute (RTD) herbicide composition comprising (a) a cyclohexanone herbicide in an amount of from 10 to about 250 g/L; (b)(i) a polyoxyalkylene nonionic surfactant having an HLB of from 10 to about 14; (b)(ii) an anionic surfactant; (c) optionally a polyoxyalkylene nonionic surfactant having an HLB of less than 10; and (d) one or more lower alkanol esters of a fatty acid; wherein said composition retains in excess of about 70% of its herbicidal activity after storage at about 40 ºC for one year (Claims 1 and 5-6).  Hazen et al. teach that the nonionic surfactant (b)(i) is a polyoxyalkylated alkylphenol or polyoxyalkylated aliphatic alcohol having an HLB of about 12 (Claim 3); (b)(i) is a POE (8) nonylphenol (Claim 5); and (d) is a mixture of the methylesters of C10-C20 fatty acids (Claim 5).  Hazen et al. also teach that the composition further comprises a minor portion of a paraffinic or aromatic hydrocarbon solvent (Claims 7-8).
Hazen et al. teach that highly suitable nonionic surfactant (b)(i) are the polyoxyethylene ethers of fatty alcohol (col. 2, ln. 64-67).  Hazen et al. also teach that low foaming nonionic surfactant (c) is optional, however, and particularly the case with the cyclohexenone herbicides, the presence of (c) appears to improve the formulation in three ways: 1) by improving the self-emulsifying properties of the formulation; 2) by improving the effectiveness of the herbicide as applied to the target weed species, and 3) by improving the storage stability of the active herbicide ingredient (col. 3, ln. 45-55).  Hazen et al. teach that one type of low foamer (c) is prepared by oxyethylating long chain aliphatic alcohols (col. 4, ln. 10-12).
Hazen et al. also teach that the lower alkanol ester of the long chain carboxylic acid (d) may be considered as derived from a lower alkanol having from 1 to 4 carbon atoms, such as methyl alcohol, ethyl alcohol, propyl alcohol, or butyl alcohol, and a long chain carboxylic acid, wherein the methyl esters are preferred (col. 4, ln. 38-44).  Hazen et al. further teach that it may also be desirable to make up the volume by the addition of a paraffinic or aromatic solvent, particularly those containing alkylated aromatics such as the benzenes and naphthalenes, as well as paraffinic hydrocarbons and naphthenic hydrocarbons (col. 5, ln. 10-35).  Hazen et al. teach that the cyclohexenone herbicides include clethodim (col. 5, ln. 60 to col. 6, ln. 1).
Therefore, Hazen et al. teach crop oil concentrates comprising a cyclohexenone herbicide, such as clethodim, an alcohol ethoxylate (polyoxyethylene ethers of fatty alcohol), and a non-polar solvent (methyl ester of long chain carboxylic acid, paraffinic and aromatic solvents).  
Regarding the composition being free of an epoxidized oil fatty acid, an epoxidized ester of fatty acid, and an ethoxylated fatty acid, Hazen et al. do not teach that these components are necessary parts of their compositions.  Hazen et al. teach that polyoxyethylated fatty acids and amides having an HLB from about 10 to about 14 may be useful but are not preferred due to greater likelihood of hydrolysis (col. 3, ln. 3-5).  Therefore, it would have been obvious to prepare compositions according to Hazen et al. that are free of an epoxidized oil fatty acid, an epoxidized ester of fatty acid, and an ethoxylated fatty acid.  
Regarding the degradation of the clethodim or salt thereof, Hazen et al. do not explicitly teach that less than 5% of the cyclohexenone herbicide in the composition 
Regarding the claimed degradation, the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  The amount of degradation is descriptive and thus would be an inherent property of the claimed composition.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding instant claim 27, Hazen et al. teach that their compositions are effective for controlling weeds (col. 6, ln. 11 to col. 7, ln. 1; Examples 1-2).
 Regarding instant claims 2 and 28, Hazen et al. teach that the compositions Hazen et al. teach that it is well established that a variety of adjuvants play important roles in the application of herbicides, including spreaders, stickers, solubilizers, emulsifiers, 
Regarding instant claim 6, Hazen et al. teach that the paraffinic or aromatic solvent includes benzenes and naphthalenes (col. 5, ln. 10-35).
Regarding instant claims 8-9, Hazen et al. teach that lower alkanol esters of the long chain carboxylic acid (d) includes methyl esters of carboxylic acids, wherein the carboxylic acids are obtainable from natural sources such as fats and oils, wherein preferred alkanol esters are methyl oleate, methyl palmitate, and mixtures of these esters (col. 4, ln. 38-59).
Regarding instant claim 12, Hazen et al. teach that the compositions are crop oil concentrates (col. 2, ln. 34-36 and 45; col. 5, ln. 63-65).
Regarding instant claim 18, Hazen et al. teach that the cyclohexenone herbicide is present in an amount of from 10 to about 250 g/L, including from 20 to about 200 g/L, based upon the volume of the total composition (Claims 1, 5).
Regarding instant claim 20, Hazen et al. teach that the component (b) comprising the nonionic surfactant and the anionic surfactant is present in the final ready-to-dilute herbicide formulation in an amount of from 5 to about 100 g/L (col. 3, ln. 41-44).  Hazen et al. also teach that the component (c) comprising low foaming surfactants are present in the concentration of from 10 to about 100 g/L (col. 3, ln. 55-59).
Regarding instant claims 22-23, Hazen et al. teach that the lower alkanol ester or mixture of esters is generally used in an amount such that the finally ready-to-dilute 
Regarding instant claim 26, Hazen et al. teach a crop oil concentrate that is self-emulsifying (col. 2, ln. 34-41).
Regarding instant claim 32, Hazen et al. teach that the weeds include velvet leaf, wild oats, oats (volunteer), broadleaf signal grass, cheatgrass, common lambsquarter, bermudagrass, coffee weed, jimsonweed, large crabgrass, barnyardgrass, tall fescue, barley (volunteer), pitted morning glory, morningglory species, red sprangletop, annual ryegrass, Texas panicum, annual bluegrass, Kentucky bluegrass, giant fox tail, yellow foxtail, green foxtail, Johnson grass, wheat (volunteer), Clover species, cocklebur, corn (dent), and corn (volunteer) (col. 6, ln. 45 to col. 7, ln. 1).
Regarding instant claims 34-35, Hazen et al. teach applying their composition to weeds in soybeans and broccoli, wherein the data represents percent kill of the various weed species (Tables 1-2).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616